UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-9743 EOG RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 47-0684736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) 713-651-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Title of each class Number of shares Common Stock, par value $0.01 per share 253,468,390(as of August 2, 2010) EOG RESOURCES, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. ITEM 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three Months Ended June 30, 2010 and 2009 and Six Months Ended June 30, 2010 and 2009 3 Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4. Controls and Procedures 39 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 40 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 6. Exhibits 41 SIGNATURES 42 EXHIBIT INDEX 43 -2- PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net Operating Revenues Natural Gas $ Crude Oil, Condensate and Natural Gas Liquids Gains on Mark-to-Market Commodity Derivative Contracts Gathering, Processing and Marketing Other, Net Total Operating Expenses Lease and Well Transportation Costs Gathering and Processing Costs Exploration Costs Dry Hole Costs Impairments Marketing Costs Depreciation, Depletion and Amortization General and Administrative Taxes Other Than Income Total Operating Income 18 Other Income (Expense), Net ) Income Before Interest Expense and Income Taxes Interest Expense, Net Income (Loss) Before Income Taxes ) Income Tax Provision (Benefit) ) Net Income (Loss) $ $ ) $ $ Net Income (Loss) Per Share Basic $ $ ) $ $ Diluted $ $ ) $ $ Dividends Declared per Common Share $ Average Number of Common Shares Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. -3- EOG RESOURCES, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) June 30, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Assets from Price Risk Management Activities Income Taxes Receivable Deferred Income Taxes - Other Total Property, Plant and Equipment Oil and Gas Properties (Successful Efforts Method) Other Property, Plant and Equipment Total Property, Plant and Equipment Less:Accumulated Depreciation, Depletion and Amortization ) ) Total Property, Plant and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Taxes Payable Dividends Payable Liabilities from Price Risk Management Activities Deferred Income Taxes Current Portion of Long-Term Debt - Other Total Long-Term Debt Other Liabilities Deferred Income Taxes Commitments and Contingencies (Note 9) Stockholders' Equity Common Stock, $0.01 Par, 640,000,000 Shares Authorized and 253,517,235 Shares Issued at June 30, 2010 and 252,627,177 Shares Issued at December 31, 2009 Additional Paid in Capital Accumulated Other Comprehensive Income Retained Earnings Common Stock Held in Treasury, 122,265 Shares at June 30, 2010 and 118,525 Shares at December 31, 2009 ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities Reconciliation of Net Income to Net Cash Provided by Operating Activities: Net Income $ $ Items Not Requiring (Providing) Cash Depreciation, Depletion and Amortization Impairments Stock-Based Compensation Expenses Deferred Income Taxes Other, Net ) Dry Hole Costs Mark-to-Market Commodity Derivative Contracts Total Gains ) ) Realized Gains Excess Tax Benefits from Stock-Based Compensation - ) Other, Net Changes in Components of Working Capital and Other Assets and Liabilities Accounts Receivable ) Inventories ) ) Accounts Payable ) Accrued Taxes Payable ) Other Assets ) ) Other Liabilities ) ) Changes in Components of Working Capital Associated with Investing and Financing Activities ) Net Cash Provided by Operating Activities Investing Cash Flows Additions to Oil and Gas Properties ) ) Additions to Other Property, Plant and Equipment ) ) Proceeds from Sales of Assets Changes in Components of Working Capital Associated with Investing Activities ) Other, Net ) Net Cash Used in Investing Activities ) ) Financing Cash Flows Long-Term Debt Borrowings Long-Term Debt Repayments ) - Dividends Paid ) ) Excess Tax Benefits from Stock-Based Compensation - Treasury Stock Purchased ) ) Proceeds from Stock Options Exercised and Employee Stock Purchase Plan Debt Issuance Costs ) ) Other, Net ) Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash (Decrease)Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Summary of Significant Accounting Policies General.The consolidated financial statements of EOG Resources, Inc., together with its subsidiaries (collectively, EOG), included herein have been prepared by management without audit pursuant to the rules and regulations of the United States Securities and Exchange Commission (SEC).Accordingly, they reflect all normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the financial results for the interim periods presented.Certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been condensed or omitted pursuant to such rules and regulations.However, management believes that the disclosures included either on the face of the financial statements or in these notes are sufficient to make the interim information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in EOG's Annual Report on Form 10-K for the year ended December 31, 2009, filed on February 25, 2010 (EOG's 2009 Annual Report). The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. EOG has determined that there are no subsequent events which require recognition or disclosure in these consolidated financial statements except as disclosed herein. Recently Issued Accounting Standards and Developments.In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, "Improving Disclosures About Fair Value Measurements" (ASU 2010-06), which amends the Fair Value Measurements and Disclosures Topic of the Accounting Standards Codification (ASC) (ASC Topic 820).Among other provisions, ASC Topic 820 establishes a fair value hierarchy that prioritizes the relative reliability of inputs used in fair value measurements. The hierarchy gives highest priority to Level 1 inputs that represent unadjusted quoted market prices in active markets for identical assets and liabilities that the reporting entity has the ability to access at the measurement date. Level 2 inputs are directly or indirectly observable inputs other than quoted prices included within Level 1. Level 3 inputs are unobservable inputs and have the lowest priority in the hierarchy. This amendment requires new disclosures on the value of, and the reason for, transfers in and out of Levels 1 and 2 of the fair value hierarchy and additional disclosures about purchases, sales, issuances and settlements within Level 3 fair value measurements.ASU 2010-06 also clarifies existing disclosure requirements on levels of disaggregation and about inputs and valuation techniques.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 19, 2009, except for the requirement to provide additional disclosures regarding Level 3 measurements which will be effective for interim and annual reporting periods beginning after December 15, 2010.See Note 12. -6- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 2.Stock-Based Compensation As more fully discussed in Note 6 to the Consolidated Financial Statements included in EOG's 2009 Annual Report, EOG maintains various stock-based compensation plans.Stock-based compensation expense is included in the Consolidated Statements of Income based upon job functions of the employees receiving the grants as follows (in millions): Three Months Ended Six Months Ended June 30, June 30, Lease and Well $ Gathering and Processing Costs - - Exploration Costs General and Administrative Total $ The EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended (2008 Plan), provides for grants of stock options, stock-settled stock appreciation rights (SARs), restricted stock, restricted stock units and other stock-based awards, up to an aggregate maximum of 12.9 million shares of common stock, plus shares underlying forfeited or cancelled grants under the prior stock plans.At the 2010 Annual Meeting of Stockholders in April 2010 (2010 Annual Meeting), an amendment to the 2008 Plan was approved, pursuant to which the number of shares of common stock available for future grant under the 2008 Plan was increased by an additional 6.9 million shares, to 12.9 million shares. In addition, pursuant to the amendment, the maximum aggregate number of shares of common stock that may be granted under the 2008 Plan (i) as restricted stock, restricted stock units, performance stock, performance units or other stock-based awards ("full value" awards) has been increased by an additional 2.4 million shares, (ii) as incentive stock options has been increased by an additional 1.0 million shares and (iii) as non-qualified stock options or SARs has been increased by an additional 6.9 million shares.The amendment also (i) effected certain changes to the provisions of the 2008 Plan regarding accelerated vesting of awards upon a change in control of EOG and (ii) permits a "qualified institutional investor" (as defined in the amendment) to generally acquire beneficial ownership of up to 15 percent of EOG's common stock then-outstanding without the acquisition being considered a change in control of EOG under the terms of the 2008 Plan.At June 30, 2010, approximately 8.8 million common shares remained available for grant under the 2008 Plan.Effective with the adoption of the 2008 Plan, EOG's policy is to issue shares related to the 2008 Plan from previously authorized unissued shares. Stock Options and Stock Appreciation Rights and Employee Stock Purchase Plan.The fair value of all Employee Stock Purchase Plan (ESPP) grants is estimated using the Black-Scholes-Merton model.Certain of EOG's stock options granted in 2005 contain a feature that limits the potential gain that can be realized by requiring vested options to be exercised if the market price of EOG's common stock reaches 200% of the grant price for five consecutive trading days (Capped Option).EOG may or may not issue Capped Options in the future.The fair value of each Capped Option grant was estimated using a Monte Carlo simulation.Effective May 2005, the fair value of stock option grants not containing the Capped Option feature and SAR grants was estimated using the Hull-White II binomial option pricing model.Stock-based compensation expense related to stock option, SAR and ESPP grants totaled $9.3 million and $10.4 million during the three months ended June 30, 2010 and 2009, respectively, and $17.8 million and $19.1 million during the six months ended June 30, 2010 and 2009, respectively. At the 2010 Annual Meeting, an amendment to the ESPP was approved to increase the shares available for grant by 1,000,000 shares.The ESPP was originally approved by EOG's stockholders in 2001, and would have expired on July 1, 2011.The amendment also extended the term of the ESPP to December 31, 2019, unless terminated earlier by its terms or by EOG.EOG had previously suspended the ESPP, effective for the July 1, 2009 - December 31, 2009 offering period, due to an insufficient number of shares then remaining available under the ESPP.Subject to -7- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) stockholder approval at the 2010 Annual Meeting of the above-referenced amendment to the ESPP to increase the shares available under the ESPP, EOG resumed the ESPP for the January 1, 2010 to June 30, 2010 offering period. Weighted average fair values and valuation assumptions used to value stock option, SAR and ESPP grants during the six-month periods ended June 30, 2010 and 2009 are as follows: Stock Options/SARs ESPP Six Months Ended Six Months Ended June 30, June 30, Weighted Average Fair Value of Grants $ Expected Volatility % Risk-Free Interest Rate % Dividend Yield % Expected Life 5.0 yrs 4.8 yrs 0.5 yrs 0.5 yrs Expected volatility is based on an equal weighting of historical volatility and implied volatility from traded options in EOG's stock.The risk-free interest rate is based upon United States Treasury yields in effect at the time of grant.The expected life is based upon historical experience and contractual terms of stock option, SAR and ESPP grants. The following table sets forth stock option and SAR transactions for the six-month periods ended June 30, 2010 and 2009 (stock options and SARs in thousands): Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 Weighted Weighted Number of Average Number of Average Stock Grant Stock Grant Options/SARs Price Options/SARs Price Outstanding at January 1 $ $ Granted 91 66 Exercised (1) ) ) Forfeited ) ) Outstanding at June 30 (2) $ $ Vested or Expected to Vest (3) $ $ Exercisable at June 30 (4) $ $ The total intrinsic value of stock options/SARs exercised for the six months ended June 30, 2010 and 2009 was $45 million and $7 million, respectively.The intrinsic value is based upon the difference between the market price of EOG's common stock on the date of exercise and the grant price of the stock options/SARs. The total intrinsic value of stock options/SARs outstanding at June 30, 2010 and 2009 was $303 million and $146 million, respectively.At June 30, 2010 and 2009, the weighted average remaining contractual life was 3.8 years and 4.1 years, respectively. The total intrinsic value of stock options/SARs vested or expected to vest at June 30, 2010 and 2009 was $299 million and $146 million, respectively.At June 30, 2010 and 2009, the weighted average remaining contractual life was 3.8 years and 4.1 years, respectively. The total intrinsic value of stock options/SARs exercisable at June 30, 2010 and 2009 was $251 million and $140 million, respectively.At June 30, 2010 and 2009, the weighted average remaining contractual life was 2.9 years and 3.5 years, respectively. -8- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) At June 30, 2010, unrecognized compensation expense related to non-vested stock option and SAR grants totaled $64.4 million.This unrecognized expense will be amortized on a straight-line basis over a weighted average period of 2.3 years. Restricted Stock and Restricted Stock Units.Employees may be granted restricted (non-vested) stock and/or restricted stock units without cost to them.Stock-based compensation expense related to restricted stock and restricted stock units totaled $13.2 million and $11.7 million for the three months ended June 30, 2010 and 2009, respectively, and $27.2 million and $29.4 million for the six months ended June 30, 2010 and 2009, respectively. The following table sets forth the restricted stock and restricted stock units transactions for the six-month periods ended June 30, 2010 and 2009 (shares and units in thousands): Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 Weighted Weighted Number of Average Number of Average Shares and Grant Date Shares and Grant Date Units Fair Value Units Fair Value Outstanding at January 1 $ $ Granted Released (1) ) ) Forfeited ) ) Outstanding at June 30 (2) $ $ The total intrinsic value of restricted stock and restricted stock units released for the six months ended June 30, 2010 and 2009 was $20 million and $19 million, respectively.The intrinsic value is based upon the closing price of EOG's common stock on the date restricted stock and restricted stock units are released. The total intrinsic value of restricted stock and restricted stock units outstanding at June 30, 2010 and 2009 was $358 million and $229 million, respectively. At June 30, 2010, unrecognized compensation expense related to restricted stock and restricted stock units totaled $131.3 million.Such unrecognized expense will be recognized on a straight-line basis over a weighted average period of 2.7 years. -9- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 3.Earnings (Loss) Per Share The following table sets forth the computation of Net Income (Loss) Per Share for the three-month and six-month periods ended June 30, 2010 and 2009 (in thousands, except per share data).For the three-month period ended June 30, 2009, the same number of shares was used in the calculation of both basic and diluted earnings per share as a result of the net loss realized during the period. Three Months Ended Six Months Ended June 30, June 30, Numerator for Basic and Diluted Earnings Per Share - Net Income (Loss) $ $ ) $ $ Denominator for Basic Earnings Per Share - Weighted Average Shares Potential Dilutive Common Shares - Stock Options/SARs - Restricted Stock and Restricted Stock Units - Denominator for Diluted Earnings Per Share - Adjusted Diluted Weighted Average Shares Net Income (Loss) Per Share Basic $ $ ) $ $ Diluted $ $ ) $ $ The diluted earnings per share calculation excludes stock options, SARs, restricted stock and restricted stock units that were anti-dilutive.The excluded stock options and SARs totaled 0.1 million and 7.7 million for the three months ended June 30, 2010 and 2009, respectively, and 0.1 million and 3.2 million for the six months ended June 30, 2010 and 2009, respectively.For the quarter ended June 30, 2009, excluded restricted stock and restricted stock units totaled 3.4 million. 4.Supplemental Cash Flow Information Net cash paid for interest and income taxes was as follows for the six-month periods ended June 30, 2010 and 2009 (in thousands): Six Months Ended June 30, Interest (1) $ $ Income Taxes $ $ Net of capitalized interest of $37 million and $25 million for the six months ended June 30, 2010 and 2009, respectively. Non-cash investing activities for the six months ended June 30, 2010 included non-cash additions of $3 million to EOG's oil and gas properties in connection with contingent consideration related to EOG's acquisition of certain unproved properties (see Note 14). -10- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 5.Comprehensive Income (Loss) The following table presents the components of EOG's comprehensive income (loss) for the three-month and six-month periods ended June 30, 2010 and 2009 (in thousands): Three Months Ended Six Months Ended June 30, June 30, Comprehensive Income (Loss) Net Income (Loss) $ $ ) $ $ Other Comprehensive Income (Loss) Foreign Currency Translation Adjustments ) ) Foreign Currency Swap Transaction Income Tax Related to Foreign Currency Swap Transaction ) Defined Benefit Pension and Postretirement Plans 40 36 80 70 Income Tax Related to Defined Benefit Pension and Postretirement Plans ) Total $ ) $ $ $ 6.Segment Information Selected financial information by reportable segment is presented below for the three-month and six-month periods ended June 30, 2010 and 2009 (in thousands): Three Months Ended Six Months Ended June 30, June 30, Net Operating Revenues United States $ Canada Trinidad Other International (1) Total $ Operating Income (Loss) United States $ $ ) $ $ Canada ) Trinidad Other International (1) Total 18 Reconciling Items Other Income (Expense), Net ) Interest Expense, Net Income (Loss) Before Income Taxes $ $ ) $ $ (1)Other International includes EOG's United Kingdom and China operations. -11- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) Total assets by reportable segment are presented below at June 30, 2010 and December 31, 2009 (in thousands): At At June 30, December 31, Total Assets United States $ $ Canada Trinidad Other International (1) Total $ $ (1)Other International includes EOG's United Kingdom and China operations. 7.Asset Retirement Obligations The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of short-term and long-term legal obligations associated with the retirement of property, plant and equipment for the six-month periods ended June 30, 2010 and 2009 (in thousands): Six Months Ended June 30, Carrying Amount at Beginning of Period $ $ Liabilities Incurred Liabilities Settled ) ) Accretion Revisions (1) 46 ) Foreign Currency Translations ) Carrying Amount at End of Period $ $ Current Portion $ $ Noncurrent Portion $ $ (1)Revisions to asset retirement obligations primarily reflect changes in abandonment cost estimates. The current and noncurrent portions of EOG's asset retirement obligations are included in Current Liabilities - Other and Other Liabilities, respectively, on the Consolidated Balance Sheets. -12- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 8.Suspended Well Costs EOG's net changes in suspended well costs for the six-month period ended June 30, 2010 are presented below (in thousands): Six Months Ended June 30, Balance at December 31, 2009 $ Additions Pending the Determination of Proved Reserves Reclassifications to Proved Properties ) Charged to Dry Hole Costs ) Foreign Currency Translations ) Balance at June 30, 2010 $ The following table provides an aging of suspended well costs at June 30, 2010 (in thousands, except well count): At June 30, Capitalized exploratory well costs that have been capitalized for a period less than one year $ Capitalized exploratory well costs that have been capitalized for a period greater than one year Total $ Number of exploratory wells that have been capitalized for a period greater than one year 5 Consists of costs related to three shale projects in British Columbia, Canada (B.C.) ($45 million), an outside operated, offshore Central North Sea project in the United Kingdom (U.K.) ($20 million) and an East Irish Sea project in the U.K. ($9 million).In the B.C. shale projects, EOG is currently evaluating additional well data and infrastructure alternatives for delivery of product and expects to complete its evaluations by the end of 2010.In the Central North Sea project, EOG is currently evaluating an export route and negotiating commercial terms for transport of production from the project.The operator expects to submit a revised field development plan to the U.K. Department of Energy and Climate Change during the fourth quarter of 2010 and anticipates approval in early 2011.In the East Irish Sea project, EOG is currently preparing a field development plan that it anticipates submitting to the U.K. Department of Energy and Climate Change during the third quarter of 2010. 9.Commitments and Contingencies There are currently various suits and claims pending against EOG that have arisen in the ordinary course of EOG's business, including contract disputes, personal injury and property damage claims and title disputes.While the ultimate outcome and impact on EOG cannot be predicted with certainty, management believes that the resolution of these suits and claims will not, individually or in the aggregate, have a material adverse effect on EOG's consolidated financial position, results of operations or cash flow.EOG records reserves for contingencies when information available indicates that a loss is probable and the amount of the loss can be reasonably estimated. -13- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 10.Pension Benefits EOG has a non-contributory defined contribution pension plan and a matched defined contribution savings plan in place for most of its employees in the United States.For the six months ended June 30, 2010 and 2009, EOG's total costs recognized for these pension plans were $11.0 million and $10.4 million, respectively. In addition, as more fully discussed in Note 6 to Consolidated Financial Statements included in EOG's 2009 Annual Report, EOG's Canadian, Trinidadian and United Kingdom subsidiaries maintain various pension and savings plans for most of their respective employees.For the six months ended June 30, 2010 and 2009, combined contributions to these plans were $1.4 million and $1.2 million, respectively. 11.Long-Term Debt Long-Term Debt.EOG utilizes commercial paper and short-term borrowings from uncommitted credit facilities, bearing market interest rates, for various corporate financing purposes.EOG had no outstanding borrowings from commercial paper issuances or uncommitted credit facilities at June 30, 2010.The weighted average interest rates for commercial paper and uncommitted credit facility borrowings for the six months ended June 30, 2010 were 0.32% and 0.70%, respectively. On May 20, 2010, EOG completed its public offering of $500 million aggregate principal amount of 2.95% Senior Notes due 2015 and $500 million aggregate principal amount of 4.40% Senior Notes due 2020 (together, Notes).Interest on the Notes is payable semi-annually in arrears on June 1 and December 1 of each year beginning December 1, 2010.Net proceeds from the offering of approximately $990 million were used for general corporate purposes, including repayment of outstanding commercial paper borrowings. EOG currently has a $1.0 billion unsecured Revolving Credit Agreement (Agreement) with domestic and foreign lenders.The Agreement matures on June 28, 2012.At June 30, 2010, there were no borrowings or letters of credit outstanding under the Agreement.Advances under the Agreement accrue interest based, at EOG's option, on either the London InterBank Offering Rate plus an applicable margin (Eurodollar rate) or the base rate of the Agreement's administrative agent.At June 30, 2010, the Eurodollar rate and applicable base rate, had there been any amounts borrowed under the Agreement, would have been 0.54% and 3.25%, respectively. On May 12, 2010, EOG Resources Trinidad Limited, a wholly owned foreign subsidiary of EOG, repaid at maturity the remaining $37 million outstanding balance of, and cancelled, its $75 million Revolving Credit Agreement. Fair Value of Debt.At June 30, 2010 and December 31, 2009, EOG had outstanding $3,760 million and $2,797 million, respectively, aggregate principal amount of debt, which had estimated fair values of approximately $4,154 million and $3,056 million, respectively.The estimated fair value of debt was based upon quoted market prices and, where such quotes were not available, upon interest rates available to EOG at the end of each respective period. -14- EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 12.Fair Value Measurements Certain of EOG's financial and nonfinancial assets and liabilities are reported at fair value on the accompanying Consolidated Balance Sheets.As more fully discussed in Note 12 to the Consolidated Financial Statements included in EOG's 2009 Annual Report, EOG adopted the provisions of the Fair Value Measurements and Disclosures Topic of the ASC for its financial and nonfinancial assets and liabilities.The following table provides fair value measurement information within the fair value hierarchy for certain of EOG's financial assets and liabilities carried at fair value on a recurring basis at June 30, 2010 and December 31, 2009 (in millions): Fair Value Measurements Using: Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Total At June 30, 2010 Financial Assets: Crude Oil Price Swaps $
